DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-24 are objected to because of the following informalities:  
The claims contain reference numbers in parentheses and there are numerous antecedent basis issues in the claims. For example, “said drive enclosure” in line 3 of claim 13, and “a delivery fluid” in 9 of claim 13 (wherein a pressurized fluid is claimed in line 1 of claim 13). These antecedent basis issues are only example. Applicant is asked to amend all the claims to eliminate these antecedent basis issues.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamatani US 4512151 in view of Tripette FR2441075A1 published 1980.
 	Yamatani discloses:
 	13. (New) Pumping system for the delivery of a pressurized fluid, comprising: a drive chamber (1) inside which is positioned a drive piston (2) configured to slide therein along a longitudinal axis of said drive enclosure between first and second end positions under the effect of a pressurized operating fluid, the driving piston separating said drive enclosure into a first driving chamber (left side of 2 in 1) and a second driving chamber (right side of 2 in 1), a first multiplier chamber (leftmost 17) and a second multiplier chamber (rightmost 17) comprising an inlet (18) and an outlet (19) for, respectively, receiving and discharging a delivery fluid, a first multiplier piston (leftmost 10), connected to the drive piston (connected via 8, 11) and configured to slide within the first multiplier chamber, the sliding of the first multiplier piston ensuring the compression of the delivery fluid inside the first multiplier chamber such that the pressure of the delivery fluid at the outlet  is greater than the pressure of the delivery fluid at the inlet of the first multiplier chamber, a second multiplier piston (rightmost 10), connected to the drive piston (via 8, 11) and configured to slide within the second multiplier chamber (rightmost 17), the sliding of the second multiplier piston ensuring the compression of the delivery fluid inside the second multiplier chamber such that the pressure of the delivery fluid at the outlet is greater than pressure at the inlet of the second multiplier chamber, the pumping system comprising a first fluid inlet (3) opening into the first drive chamber and a first fluid outlet (6) from the second drive chamber for, respectively, receiving and discharging the operating fluid during a first distribution cycle, and that it comprises a second fluid inlet (4) opening into the second drive chamber and a second fluid outlet (5) from the first drive chamber, for, respectively, receiving and discharging the operating fluid during a second distribution cycle.
 	Yamatani does not disclose: an alternating fluid distribution device for alternating the direction of circulation of the operating fluid in the drive enclosure, in that the alternating distribution device comprises at least one shutting-off device comprising four movable shutting-off members of the first and second inlets and first and second outlets of the pumping system and at least one trigger configured to actuate said shutting-off members between two respectively shutting-off and open positions, said alternating distribution device can be actuated between: a first arrangement associated with the first distribution cycle in which the drive piston moves to its second end position, two of the movable members respectively shut off the second inlet and the second fluid outlet, and the other two movable members respectively open the first inlet and the first fluid outlet to ensure the insertion and discharge of the operating fluid, a second arrangement associated with the second distribution cycle in which the drive piston moves to its first end position, two of the movable members respectively shut off the first inlet and the first outlet, and the other two movable members respectively open the second inlet and the second outlet to ensure the insertion and discharge of the operating fluid.  
 	Tripette discloses: an alternating fluid distribution device for alternating the direction of circulation of the operating fluid in the drive enclosure 14, in that the alternating distribution device comprises at least one shutting-off device comprising four movable shutting-off members (11a, 11’a, 11b, 11’b) of the first and second inlets and first and second outlets (8a, 8’a, 8b, 8’b) of the pumping system and at least one trigger (10a, 20a, 21a, 10b, 20b, 21b) configured to actuate said shutting-off members between two respectively shutting-off and open positions, said alternating distribution device can be actuated between: a first arrangement associated with the first distribution cycle in which the drive piston (15, 17, 20a, 20b, 21a, 21b) moves to its second end position (leftmost position piston), two of the movable members (11’a, 11’b) respectively shut off the second inlet (8’a) and the second fluid outlet (8’b), and the other two movable members (11a, 11b) respectively open the first inlet (8a) and the first fluid outlet (8b) to ensure the insertion and discharge of the operating fluid, a second arrangement associated with the second distribution cycle in which the drive piston (15, 17, 20a, 20b, 21a, 21b) moves to its first end position (rightmost position of piston), two of the movable members (11a, 11b) respectively shut off the first inlet (8a) and the first outlet (8b), and the other two movable members (11’a, 11’b) respectively open the second inlet (8’a) and the second outlet (8’b) to ensure the insertion and discharge of the operating fluid.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the alternating fluid distribution device of Tripette in the pump system of Yamatani to gain the benefit of automatically changing the operating state of the double acting pump of Yamatani.  
 	Yamatani as modified above discloses:
 	14. (New) Pumping system according to claim 13, wherein the trigger is configured to be actuated by the drive piston at least when the latter is in one of its end positions (see Fig 1 of Tripette).  
 	15. (New) Pumping system according to claim 13, wherein the alternating distribution device comprises: a first trigger (10a, 20a, 21a of Tripette)  configured to put the alternating distribution device into its first arrangement when the drive piston reaches its first end position (leftmost position of the piston of Tripette), and a second trigger (10b, 20b, 21b of Tripette) configured to put the alternating distribution device into its second arrangement when the drive piston reaches its second end position (rightmost position of the piston of Tripette).  
 	17. (New) Pumping system according to claim 15, wherein the two triggers are arranged on either side of the drive enclosure with respect to a transverse axis of said enclosure (see Fig 1 of Tripette), each trigger comprising a rod (10a, 10b of Tripette) which can be actuated by the drive piston, and movable between a rest position and an actuation position of an activation member connected to the movable members (11a, 11b, 11a’, 11b’ of Tripette) and configured to operate them.  
   
Allowable Subject Matter
Claims 16, and 18-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746